Metcalf, J.
The seventeenth section of c. 126 of the revised statutes, on which the plaintiff in error was indicted, prescribes the punishment of larceny by stealing (among other things) u any bank note ” ; but the indictment charged him with stealing a “bank bill.” We are of opinion that there is no error in this *418for, throughout the revised statutes, the words “bank note” and “bank bill” are used indifferently, and have the same meaning. Eev. Sts. c. 36, §§ 8, 10, 29, 53, 56,57,58, 61; c. 120, § 4 ; c. 127, §§ 4, 5, 8. A bank bill, therefore, is a bank note.
Although bank notes or bills may not, perhaps, be properly termed goods and chattels, in an indictment, yet, in the present case, the words “ of the goods and chattels ” may be rejected as surplusage, and the remaining words in the indictment will constitute a sufficient charge of larceny. So are the English decisions. The King v. Morris, 2 Leach, (3d ed.) 525. Regina v. Radley, 1 Denison, 450. And they conform to our own decisions in analogous cases. Commonwealth v. Simpson, 9 Met. 138. Commonwealth v. Bolkom, 3 Pick. 281. See also Commonwealth v Moseley, 2 Virg. Cas. 154.

Judgment affirmed.